DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on December 12, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1, 5, 6, 8-11, and 17 are pending in the application and are being examined on the merits.

Priority
This application is filed under 35 U.S.C. 371 as a national stage filing of international application PCT/EP2016/079526, filed on December 2, 2016, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 15197497.9, filed on December 2, 2015. A certified copy of the foreign priority document has been filed in this application on May 29, 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 29, 2018, June 5, 2018, and July 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

Specification/Informalities


Drawings
According to 37 CFR 1.84(u)(1): 
(u) Numbering of views. 
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. 


Claim Objections
Claim 8 is objected to as reciting the improper sequence identifier “SEQ ID No.”, which should be replaced with “SEQ ID NO:”. See 37 CFR 1.821(d).
Claim 8 is also objected to in the recitation of “a functional part of said nucleic acid sequence encoding a part of the polypeptide of SEQ ID No. 3 required for CLR2 activity” and in the interest of improving claim form, it is suggested that the term “functional” be deleted from the noted phrase. 
Claim 17 is objected to in the recitation of “the XYR1 transcription factor is deleted” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite, e.g., “the gene encoding the XYR1 transcription factor is deleted”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
clr2 gene comprises…the nucleic acid sequence of SEQ ID No. 1” (part (a)) or “clr2 gene comprises…a nucleic acid sequence…having at least 70% sequence identity to the nucleic acid sequence of SEQ ID No. 1” because according to the specification (paragraph bridging pp. 25-26), SEQ ID NO: 1 is a cDNA sequence, not a clr2 gene sequence. It is suggested that the applicant clarify the meaning of claim 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Punt et al. (WO 2010/107303 A2; cited on the IDS filed on May 29, 2018; hereafter “Punt”) in view of 
Uzbas et al. (Appl. Microbiol. Biotechnol. 93:1601-1608, 2012; cited on Form PTO-892; hereafter “Uzbas”), 
Coradetti et al. (Microbiologyopen 2:595-609, 2013; cited on Form PTO-892; hereafter “Coradetti”), and
Tian et al. (WO 2013/022594 A1; cited on the IDS filed on May 29, 2018; hereafter “Tian”). 
clr2 gene to decrease or eliminate the activity of cellulase regulator 2 (CLR2) compared to the corresponding filamentous fungus not having the genetic modification which is cultured under the same conditions as the genetically modified filamentous fungus, 
wherein the filamentous fungus is Myceliophthora thermophila, 
wherein the filamentous fungus genetically modified to decrease or eliminate the activity of cellulase regulator 2 (CLR2) has been further genetically modified to express said recombinant polypeptide, 
wherein the recombinant polypeptide is expressed under the control of a promoter which is not activatable by CLR2, 
wherein the recombinant polypeptide is a polypeptide which is heterologous to the filamentous fungus, 
wherein the filamentous fungus genetically modified to decrease or eliminate the activity of cellulose regulator 2 (CLR2) has further been genetically modified by disruption of the alp1 gene to decrease or eliminate the activity of alkaline protease 1 (ALP1), 
said method comprising:
(i) growing said genetically modified filamentous fungus in a culture medium which does not contain cellulose or any derivative thereof which is capable of inducing CLR2 activity; and 
(ii) isolating the recombinant polypeptide from the culture medium.
Chrysosporium lucknowense has been applied in the industrial production of a wide range of enzymes (p. 1, lines 13-15). In the interest of clarity, it is noted that Myceliophthora thermophila was formerly known as Chrysosporium lucknowense (see specification at p. 20, lines 1-2). Punt discloses that a microbial production system able to secrete high amounts of a specific enzyme without the presence of high levels of other proteins would be highly desirable (p. 1, lines 25-26), specifically noting the objective of isolating a mutant strain that secretes less than 20% of the endogenous cellulase as compared to the parent strain (p. 2, lines 5-13). 
Punt discloses the mutant strain has deletion of the gene encoding alkaline protease 1 (paragraph bridging pp. 2-3). 
Punt discloses the mutant strain comprises a gene encoding a heterologous protein for production of the heterologous protein with a high purity, including production of an artificial protein mixture for the application of plant biomass hydrolysis (p. 3, lines 5-11).
Punt discloses a promoter for transcriptional control of gene expression, including chi1, hex1, and gla promoters (p. 3, lines 15-23). According to the specification of this application, chi1, hex1, and gla promoters are not activatable by CLR2 (paragraph bridging pp. 17-18).
The differences between Punt and the claimed invention are:
Punt teaches UV mutagenesis to obtain a low-cellulase mutant strain, while the claims recite disruption of the gene encoding CLR2 as recited in claim 1 and deletion of XYR1 as recited in claims 11 and 17; and

The reference of Uzbas teaches that there is an increased interest in demand for engineered cellulases from fungal sources, yet their production is often disturbed by the production of endogenous cellulases (p. 1601, Abstract). To overcome this problem, Uzbas teaches deletion of a gene encoding XYR1, which is a major cellulase transcriptional activator (p. 1601, Abstract). Uzbas teaches that when cultivated on glucose as a carbon source the XYR1-deletion strain secreted engineered cellulases into the medium and was essentially free of other cellulases (p. 1601, Abstract).  
The reference of Coradetti teaches a transcription factor referred to as “CLR-2”, which is essential for induction of genes encoding cellulases (p. 596, column 1, middle). Coradetti teaches the gene encoding CLR-2 is highly conserved in filamentous ascomycete fungi (p. 596, column 1, middle), noting that even though Neurospora crassa and Aspergillus nidulans are distantly related species, a N. crassa with a deletion of the gene encoding CLR-2 and an A. nidulans, with a deletion of the orthologous gene both lacked cellulase activity (p. 596, column 1, middle).
The reference of Tian teaches that SEQ ID NO: 5 encodes Neurospora crassa CLR2 (paragraph [0151]) and teaches that reduced expression of the gene orthologous to N. crassa CLR2 in Myceliophthora thermophila causes reduced expression of cellulase polypeptides (paragraph [0073]). Tian teaches methods for identifying homologous sequences (paragraphs [0159] to [0178]). 
Myceliophthora thermophila that has reduced endogenous cellulase for recombinant protein production, Coradetti, Tian, and Uzbas taught that deletion of CLR2 and XYR1 reduces the production of endogenous cellulases, Uzbas taught an increased demand from engineered cellulases from fungal sources, and Uzbas taught that when cultivated on glucose as a carbon source, the XYR1-deletion strain secreted engineered cellulases into the medium and was essentially free of other cellulases. 
Regarding claim 8, the combination of cited prior art does not teach or suggest the recited clr2 gene sequence. However, given that SEQ ID NO: 2 is the nucleotide sequence of the clr2 gene of Myceliophthora thermophila and SEQ ID NO: 3 is the amino acid sequence of CLR2 of Myceliophthora thermophila, modifying the strain of Punt to delete the genes encoding CLR2 and XYR1 would necessarily delete a clr2 gene comprising a nucleotide sequence as recited in claim 8. 
Therefore, the method of claims 1, 5, 6, 8, 9-11, and 17 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Examiner Comment
clr2 gene” in line 2 of claim 1 and “the alp1 gene” in line 12 of claim 1 are considered to definite because, based on the evidence of record, one of skill in the art would recognize that Myceliophthora thermophile comprises clr2 and alp1 genes.
The recitation of “the corresponding filamentous fungus not having the genetic modification” in lines 3-4 of claim 1 is considered to be definite because one of skill in the art would recognize that “the corresponding filamentous fungus not having the genetic modification” refers to the parent filamentous fungus prior to the genetic modification to disrupt the clr2 gene.   

Conclusion
Status of the claims:
Claims 1, 5, 6, 8, 9-11, and 17 are pending.
Claims 1, 5, 6, 8, 9-11, and 17 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/David Steadman/Primary Examiner, Art Unit 1656